                              UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF NORTH CAROLINA
                                   CHARLOTTE DIVISION
                                       3:19-cv-00250-RJC
                                  (3:17-cr-00253-RJC-DCK-1)

DEREK JOSEPH PARKER,                )
                                    )
                  Petitioner,       )
                                    )
vs.                                 )                       ORDER
                                    )
UNITED STATES OF AMERICA,           )
                                    )
                  Respondent.       )
____________________________________)

         THIS MATTER is before the Court on the Petitioner’s “Pros Se Motion Requesting Court

to Order Date to File a Response to Government’s Response to Petitioner’s Motion Under 28

U.S.C. § 2255,” [Doc. 6], which the Court construes is a motion for extension of time.

         UPON MOTION of the Petitioner [Doc. 6] for an enlargement of time within which he

must file his reply to the Government’s Response under 28 U.S.C. § 2255, and for good cause

shown,

         IT IS HEREBY ORDERED that the Petitioner’s Motion [Doc. 6] is GRANTED and the

Petitioner shall have up to and including December 3, 2019 to file his reply.

 Signed: October 8, 2019
